             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

EDWARD LEE BROWN                                          PLAINTIFF

v.                     No. 3:18-cv-177-DPM-JTR

STACY WARE JAMES; HAROLD JAMES;
RONNIE WILLIAMS, Detective; and
VINCENT SCATIGNA, Officer                            DEFENDANTS

                                 ORDER
     1. The Court thanks Magistrate Judge Ray for his good work on
this case and withdraws the reference.
     2. Brown, Williams, and Scatigna informally advised the Court
that they settled. Congratulations. Brown's motion to amend, NQ 31, is
denied as moot. The Court will dismiss with prejudice Brown's claims
against Williams and Scatigna.
     3. Brown's motion to dismiss Mr. and Mrs. James, NQ 32, is
granted.     The Court will dismiss his claims against them without
prejudice.
     4. The Court will retain jurisdiction for a time to enforce the
settlement between Brown, Williams, and Scatigna.
So Ordered.




              -2-
